Citation Nr: 1431296	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for endometriosis resulting in residuals of a hysterectomy with bilateral salpingo-oophorectomy.

2.  Entitlement to an initial rating in excess of 10 percent for vaginitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1974 and from December 1974 to September 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana and an October 2012 rating decision of the Appeals Management Center in Washington, D.C.

The Veteran was afforded a Travel Board hearing in August 2009 and a second Board hearing before another Veterans Law Judge in April 2012.  Transcripts of these hearings are associated with the claims folders.  As explained in a September 2012 Board decision, the Veteran waived her right to appear at an additional hearing before a third Veterans Law Judge orally at her April 2012 hearing and via her representative in May 2012.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

This appeal was previously before the Board in February 2010, at which time the issue of whether new and material evidence had been received to reopen a claim of service connection for gynecological disorders was reopened and remanded for further development.  In September 2012, the Board granted service connection for vaginitis and remanded the claim of service connection for endometriosis.  In an October 2012 decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's September 2012 decision granting service connection for vaginitis by assigning the disability a 10 percent evaluation, effective from December 4, 2006. 

In July 2013, the Veteran's representative submitted additional evidence with a waiver of initial AOJ consideration of such evidence.

The issue of entitlement to an initial increased rating for vaginitis is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that endometriosis pre-existed the Veteran's entrance into service. 

2.  There is not clear and unmistakable evidence that pre-existing endometriosis was not aggravated by service.

3.  The evidence is in equipoise as to whether endometriosis resulting in current residuals of a hysterectomy with bilateral salpingo-oophorectomy is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for endometriosis resulting in residuals of a hysterectomy with bilateral salpingo-oophorectomy is granted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Private medical records from Dr. J.W.M. reflect that in July 1995 the Veteran underwent a hysterectomy with bilateral salpingo-oophorectomy after multiple diagnoses of endometriosis.  Thus, there is evidence of current residuals of endometriosis.  38 C.F.R. §§ 3.303, 3.304(f); Shedden, 381 F.3d at 1167.

The record also reflects manifestation of symptoms potentially attributable to endometriosis during service.  Specifically, the Veteran has competently and credibly testified that she experienced "horrible menstrual cycles" soon after basic training; had spotting, vaginal pain, and painful intercourse throughout service; and, while stationed in Germany, sought treatment for pelvic pain that radiated to her back.  August 2009 Board Hearing Tr. at 3; April 2012 Board Hearing Tr. at 9, 15-17.  Service treatment records (STRs) further reflect that on one occasion she experienced acute abdominal pain radiating to her lumbar region and at a separate time experienced abdominal cramps, back pain, and diarrhea which she did not believe was attributable to her being pregnant at that time.  See March 1975 and March 1976 STRs.

In a May 2012 Informal Hearing Presentation, the Veteran's representative discussed two medical treatises that stated that symptoms of endometriosis can include cyclic pelvic pain, dysmenorrhea, dyspareunia, abnormal bleeding, diarrhea, premenstrual spotting, and low sacral back pain.  Id. at 4 (referencing Lentz, Comprehensive Gynecology: Expert Consult, Ch. 19 (6th ed.) and Current Diagnosis and Treatment Obstetrics and Gynecology, § 4, Ch. 43 (10th ed.). 

A July 2013 letter from the Veteran's private gynecologist, Dr. J.W.M., concludes that the Veteran's symptoms of endometriosis were much worse during her service.  

Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the combination of this evidence indicates in-service manifestation of symptoms of endometriosis.  38 C.F.R. § 3.303; see Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) (finding that before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service).  

However, the evidence of record also presents the question of whether endometriosis pre-existed service.   

The Veteran is presumed sound as to a gynecological condition for both periods of her service as entrance examination reports are negative for notation of such disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see May 1973 entrance examination (finding the Veteran pelvically and vaginally normal); October 1974 entrance examination (finding the Veteran vaginally normal).  

In his July 2013 letter, Dr. J.W.M. reported that he had reviewed the Veteran's medical records from prior to, during, and after her military service and concluded that the Veteran had endometriosis that pre-existed her military service.  The record contains a July 2008 opinion by a VA gynecologist indicating his uncertainty regarding the time of onset of endometriosis.  However, this opinion is phrased in speculative terms and the Board places no weight of probative value on it.  Therefore, the Board finds Dr. J.W.M.'s opinion to be clear and unmistakable evidence that the Veteran had endometriosis that pre-existed service.  The first element required for VA to rebut the presumption of soundness is met.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

However, VA is unable to rebut the presumption of soundness since the record does not also contain clear and unmistakable evidence that the pre-existing disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096; see Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (finding that a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition).  Dr. J.W.M.'s July 2013 letter opines that it was more likely than not that the Veteran's military service aggravated her pre-existing endometriosis beyond the natural progression of the disease, while July 2008 and October 2010 VA opinions essentially conclude that the Veteran's gynecological condition was not incurred in or aggravated by her service.  Since this evidence depicts a conflict on the question of aggravation, the evidence is not clear and unmistakable that the condition was not aggravated beyond its normal course during service.  Hence, it is not sufficient to rebut the aggravation prong of the presumption of soundness.  See Quirin, 22 Vet. App. at 397.  As a result, the claim is one of entitlement to service connection.  Dr. J.W.M.'s July 2013 letter provides evidence of in-service aggravation of endometriosis.  Therefore, the second element of the claim for service connection is met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

Further, the remaining evidence is at least in equipoise as to whether there is a nexus between the symptoms the Veteran experienced in service and endometriosis that resulted in residuals of a hysterectomy.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d at 1167.  Specifically, Dr. J.W.M.'s July 2013 opinion finds that the Veteran's endometriosis worsened both during and subsequent to her military service, while the July 2008 VA examiner concluded that the Veteran's diagnosed endometriosis led to her having a hysterectomy with bilateral salpingo-oophorectomy in 1995.  

Although an October 2010 VA examiner's opinion concludes that there was no relationship between endometriosis and the Veteran's service, the Board places little weight of probative value on this opinion as it does not consider the Veteran's competent and credible reports of observable symptoms and bases its findings solely on the lack of documentation of endometriosis in the Veteran's STRs.  

Therefore, the benefit sought on appeal is granted. 


ORDER

Service connection for endometriosis resulting in residuals of a hysterectomy with bilateral salpingo-oophorectomy is granted.


REMAND

In October 2012, the AOJ implemented the Board's September 2012 decision granting service connection for vaginitis, assigning a 10 percent evaluation, effective from December 4, 2006.  VA received the Veteran's Notice of Disagreement (NOD) in March 2013 disagreeing with the initial rating assigned.  Since the AOJ has not yet issued a Statement of the Case (SOC) in this matter, the Board must remand the claim for issuance of an SOC.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC as to the issue of entitlement to an initial rating in excess of 10 percent for vaginitis.  The Veteran should be advised of her appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




______________________	__			________________________
Sonnet Gorham		Donnie R. Hachey 
Acting Veterans Law Judge		Veterans Law Judge
Board of Veterans' Appeals	 	Board of Veterans' Appeals




_________________________
H. N. Schwartz
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


